UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 98-7546



In Re: WAYNE E. WASHINGTON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CR-92-94-A)


Submitted:   February 25, 1999               Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wayne E. Washington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Washington filed this petition for a writ of mandamus

seeking to have this court direct the district court to act on his

motion filed pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).     Our review of the district court docket sheet, however,

reveals that no such motion has been filed in the district court.

Therefore, while we grant leave to proceed in forma pauperis, we

deny the petition.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2